                  Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 1 of 12


 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                                EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION
11 MERYL POMPONIO,                                         Case No.:
12
                           Plaintiff,             COMPLAINT BY MERYL POMPONIO
13                                                AGAINST DIVINCI MOTORS, et al., FOR
      v.                                          DAMAGES AND INJUNCTIVE RELIEF
14                                                RESULTING FROM VIOLATIONS OF 1)
15   DIVINCI MOTORS, as an entity and doing TITLE III OF THE AMERICANS WITH
     business as “Divinci Motors”, KATE, LLC, and DISABILITIES ACT OF 1990; 2) THE UNRUH
16   DOES 1-50, Inclusive,                        CIVIL RIGHTS ACT; and 3) THE
                                                  CALIFORNIA DISABLED PERSONS ACT.
17
                           Defendants.                     [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
18
                                                           52, 54, 54.1, 54.2 and 54.3.]
19
20
21           Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Ms. Pomponio” or “Plaintiff”)
22    through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las
23
      Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied
24
      her civil rights, hereby respectfully alleges, avers, and complains as follows:
25
26
                  THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
27
28


            COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -1-
                   Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 2 of 12


 1            1.    Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 2
     Syndrom. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 3
     confined to using a mobility device to complete her day to day activities.
 4
              2.    In August 15th, 2018, Ms. Pomponio was denied the full and equal access to a public
 5
 6   accommodation located at 1600 Sonoma Boulevard, Vallejo, CA 94590.

 7            3.    Ms. Pomponio now asks that this Court stand up for her rights under the Americans with
 8
     Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 9
     Act (“CDPA”).
10
11
       THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA,
12     SACRAMENTO DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
13
14            4.    The United States District Court has original federal question jurisdiction over this action

15   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
16   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
17
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
18
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
19
20   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state

21   law claims also arose from the same nucleus of operative facts or transactions.
22            5.    Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
23
     arose in the Eastern District, specifically at the real property located at 1600 Sonoma Boulevard,
24
     Vallejo, CA 94590.
25
26            6.    The Sacramento Division of the Eastern District of California, is the proper division

27   because all claims herein arose at the real property located at 1600 Sonoma Boulevard, Vallejo, CA
28   94590.


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -2-
                  Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 3 of 12


 1                              THE VICTIM AND THOSE RESPONSIBLE
 2
            7.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrom. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities.     Ms. Pomponio is therefore
 5
 6   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical

 7   condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
 8
     Civ. Code §§ 51 and 54.
 9
            8.     Defendants, DIVINCI MOTORS, and Does 1-50 (hereafter, collectively or individually,
10
     “Tenant”), operate as a business establishment, hold themselves out to the public, and do business as
11
12   “Divinci Motors” at 1600 Sonoma Boulevard, Vallejo, CA 94590, and have substantial control over

13   the interior and exterior of the building, the parking lot, and all spaces adjacent to such building.
14
            9.     Defendants, KATE, LLC, and Does 1-50 (hereafter, collectively or individually,
15
     “Landlord”, in their commercial real estate investment, owner, or landlord capacity), own, operate,
16
     manage, and have substantial control over the real property, including the interior and exterior of the
17
18   building, parking lot and all spaces adjacent to the buildings located at 1600 Sonoma Boulevard,

19   Vallejo, CA 94590.
20
            10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
21
     entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or
22
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
23
24   real property located at 1600 Sonoma Boulevard, Vallejo, CA 94590.

25          11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
26
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
27
28


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
                  Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 4 of 12


 1   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 2
     complaint to allege their true names and capacities at such times as they are ascertained.
 3
            12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 4
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 5
 6   resulting injuries by, among other things, personally participating in the unlawful conduct or acting

 7   jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 8
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
 9
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
10
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
11
12   entities under their direction and control.

13
14                    MS. POMPONIO WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
15
            13.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
16
17   Syndrom. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

18   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
19   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
20
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.
21
            14.     In August 15th, 2018, Ms. Pomponio desired to go to and use the services, and/or buy
22
23   products at “Divinci Motors” which is located at 1600 Sonoma Boulevard, Vallejo, CA 94590.

24          15.     While in the parking lot adjacent to, surrounding, or while inside the business “Divinci
25   Motors”, Ms. Pomponio personally encountered barriers that interfered with her ability to use and enjoy
26
     the goods, services, privileges and accommodations offered by the facilities. Specifically, while
27
     visiting the business establishment, Ms. Pomponio had difficulty as there was no accessible parking
28


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
                   Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 5 of 12


 1   stall making it more difficult to park. In addition, there was no accessible path of travel making it
 2
     more difficult for Ms. Pomponio to navigate in her wheeled mobility device. Futhermore, the entrance
 3
     door was heavy and difficult to open while seated in her wheeled mobility device. Finally, not only
 4
     was the restroom door heavy and difficult to open, but the restroom was too small to access.
 5
 6           16.    Despite Ms. Pomponio’ wish to patronize the businesses in the future, the above-

 7   mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,
 8
     services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
 9
     patrons such as herself.
10
             17.    Ms. Pomponio alleges, on information and belief, that Defendants knew that such
11
12   barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular

13   barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and
14
     dominion over the condition of the real property and building and had the financial resources to remove
15
     such barriers. Furthermore, Ms. Pomponio alleges, on information and belief, that such modifications
16
     were readily achievable as removal of the above barriers could have been achieved without much
17
18   difficulty or expense.

19           18.    Ms. Pomponio brings this lawsuit to encourage Defendants to ensure their property is
20
     accessible to all.
21
22                                         FIRST CLAIM
23                               VIOLATION OF TITLE III OF THE ADA
                                        (As to all Defendants)
24
             19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
25
26   allegation contained in all prior and subsequent paragraphs.

27           20.    The parking lot and building at the real property known as 1600 Sonoma Boulevard,
28   Vallejo, CA 94590 is owned, controlled, operated, leased, and managed by Defendants: Tenant,


            COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -5-
                  Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 6 of 12


 1   Landlord, Does 1-50, or their agents. The business “Divinci Motors”, including their parking lot, are
 2
     open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28
 3
     C.F.R. § 36.104.
 4
            21.    Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 5
 6   accommodation known as “Divinci Motors”, Defendants are prohibited from discriminating against

 7   Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,
 8
     services, facilities, privileges, advantages, or accommodations offered by the facilities.
 9
            22.    In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
10
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
11
12   and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,

13   and have proper policies, practices, and procedures to ensure that individuals with disabilities are
14
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
15
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
16
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
17
18          23.    Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic

19   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
20
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
21
     with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
22
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
23
24   the interior, exterior, parking lot, or adjacent spaces, of the business known as “Divinci Motors”,

25   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy
26
     the goods, services, privileges and accommodations offered at the facility.
27
28


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -6-
                  Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 7 of 12


 1          24.    Specifically, Defendants failed to ensure that such real property was equally accessible
 2
     to individuals with disabilities and medical conditions by having the following barriers at the real
 3
     property:
 4
                   a.     The alleged unauthorized vehicle signage is not posted in a conspicuous place at
 5
 6                        the entrance to off-street parking or immediately adjacent to on-site accessible

 7                        parking and visible from each parking space in violation of 2013 CBC 11B-502.8
 8
                          and 2016 CBC 11B-502.8;
 9
                   b.     There is no accessible route provided within the site from accessible parking
10
                          spaces and accessible passenger loading zones, public streets and sidewalks, and
11
12                        public transportation stops to the accessible building or facility entrance they

13                        serve in violation of 1991 ADAAG 4.3.2(1), 2010 ADAS 206.2.1, 2013 CBC
14
                          11B206.2.1 and 2016 CBC 11B-206.2.1
15
                   c.     An accessible route connecting accessible buildings, accessible facilities,
16
                          accessible elements, and accessible spaces on the same site is not provided in
17
18                        violation of 1991 ADAAG 4.1.2 (2), 2010 ADAS 206.2.2, 2013 CBC 11B-

19                        206.2.2 and 2016 CBC 11B-206.2.2
20
                   d.     There is no accessible parking space and access aisle provided in violation of
21
                          1991 ADAAG 4.6.3, 2010 ADAS 208.1, 2013 CBC 11B-208.1 2016 CBC 11B-
22
                          208.1;
23
24                 e.     The accessible parking space identification signage is not provided in violation

25                        of 1991 ADAAG 4.6.4, 2010 ADAS 502.6, 2013 CBC 11B-502.6 and 2016 CBC
26
                          11B-502.6;
27
28


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                    -7-
          Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 8 of 12


 1          f.     The parking space identification signage is not provided in a “VAN
 2
                   ACCESSIBLE” designation in violation of 1991 ADAAG 4.6.1, 2010 ADAS
 3
                   502.6, 2013 CBC 11B502.6, 2016 CBC 11B-502.6;
 4
            g.     The parking space identification signage “MINIMUM FINE $250” language is
 5
 6                 not provided in violation of 2013 CBC 11B-502.6.2, 2016 CBC 11B-502.6.2;

 7          h.     The entrance door required maneuvering clearance exceeds two-point-zero-eight
 8
                   percent (2.08%) in violation of 1991 ADAAG 4.13.6, 2010 ADAS 404.2.4.4,
 9
                   2013 CBC 11B-404.2.4.4 and 2016 CBC 11B-404.2.4.4;
10
            i.     The entrance door hardware requires tight grasping, pinching, or twisting of the
11
12                 wrist to operate in violation of 1991 ADAAG 4.13.9, 2010 ADAS 404.2.7, 2013

13                 CBC 11B-404.2.7 and 2016 CBC 11B-404.2.7;
14
            j.     The door surface within ten inches (10”) of the finished floor or ground surface
15
                   does not have a smooth surface on the push side of the door in violation of 2010
16
                   ADAS 404.2.10, 2013 CBC 11B-404.2.10 and 2016 CBC 11B-404.2.10;
17
18          k.     The entrance door requires more than five pounds (5 lbs.) of force to open in

19                 violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
20
            l.     Tactile Exit signage is not provided in violation of 1991 ADAAG 4.1.3(16)(a),
21
                   2010 ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-216.4.1;
22
            m.     The public restroom is not accessible in violation of 1991 ADAAG 4.22, 2010
23
24                 ADAS 213.1, 2013 CBC 11B-213.1 and 2016 CBC 11B-213.1;

25          n.     The restroom entrance doors require more than five pounds (5 lbs.) force to push
26
                   or pull open in violation of 1991 ADAAG 4.13.11, 2010 ADAS 404.2.9, 2013
27
                   CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
28


     COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                             -8-
                  Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 9 of 12


 1                 o.     The entrance door hardware requires tight grasping, pinching, or twisting of the
 2
                          wrist to operate in violation of 1991 ADAAG 4.13.9, 2010 ADAS 404.2.7, 2013
 3
                          CBC 11B-404.2.7 and 2016 CBC 11B-404.2.7;
 4
                   p.     The light switch requires tight grasping, pinching, or twisting of the wrist to
 5
 6                        operate in violation of 1991 ADAAG 4.27.4, 2010 ADAS 309.4, 2013 CBC 11B-

 7                        309.4 and 2016 CBC 11B309.4;
 8
                   q.     The centerline of the water closet is located more than eighteen inches (18”) from
 9
                          the sidewall in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.2, 2013 CBC
10
                          11B-604.2 and 2016 CBC 11B-604.2;
11
12                 r.     The clearance around the water closet is less than sixty inches by fifty-six inches

13                        (60” x 56”) in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.3.1, 2013 CBC
14
                          11B-604.3.1 and 2016 CBC 11B-604.3.1;
15
                   s.     The seat cover dispenser is located less than twelve inches (12”) above the side
16
                          grab bar in violation of 2010 ADAS 609.3, 2013 CBC 11B-609.3 and 2016 CBC
17
18                        11B-609.3;

19                 t.     Clear floor space is not provided at the lavatory in violation of 1991 ADAAG
20
                          4.19.2, 2010 ADAS 606.2, 2013 CBC 11B-606.2 and 2016 CBC 11B-606.2;
21
                   u.     The water supply and drainpipes under the lavatory are not insulated or otherwise
22
                          configured to prevent contact in violation of 1991 ADAAG 4.19.4, 2010 ADAS
23
24                        606.5, 2013 CBC 11B-606.5 and 2016 CBC 11B-606.5.

25          25.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her
26
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
27
     individuals in violation of 42 U.S.C. § 12181.
28


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -9-
                  Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 10 of 12


 1          26.     Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
 2
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
 3
     public who are physically disabled from full and equal access to these public facilities. Specifically,
 4
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
 5
 6   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities

 7   as other more able-bodied persons.
 8
 9                                       SECOND CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
10                                     (As to all Defendants)
11
            27.     Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
12
     allegation contained in all prior and subsequent paragraphs.
13
14          28.     Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.

15   Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
16   pursuant to California law.
17
            29.     On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
18
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
19
20   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.

21   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
22   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
23
24                                       THIRD CLAIM
25                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
26
            30.     Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
27
     allegation contained in all prior and subsequent paragraphs.
28


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
                  Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 11 of 12


 1          31.     Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 2
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
 3
     relief pursuant to California law.
 4
            32.     On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
 5
 6   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

 7   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
 8
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 9
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
10
11
                                                     PRAYER
12
13   WHEREFORE, Plaintiff prays the following:

14          1.      For injunctive relief directing Defendants to modify their facilities and policies as
15
     required by law to comply with ADA regulations, including the ADAAG where required; institute
16
     policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
17
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
18
19   Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities

20   in compliance with federal regulations, and which provide full and equal access, as required by law;
21
            2.      Retain jurisdiction over Defendants until such time as the Court is satisfied that
22
     Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
23
     facilities as complained of herein no longer occur and will not recur;
24
25          3.      Award Plaintiff all appropriate damages, including, but not limited to, either statutory

26   damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
27
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
28


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 11 -
                 Case 2:19-at-00511 Document 1 Filed 06/21/19 Page 12 of 12


 1   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 2
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
 3
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 4
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 5
 6   52 and 54.3; and

 7          5.     Grant such other and further relief as this Court may deem just and proper.
 8
     Dated: June 17th, 2019
 9
                                                                  /s/ Daniel Malakauskas
10                                                                By: DANIEL MALAKAUSKAS, of,
                                                                  MALAKAUSKAS LAW, APC,
11
                                                                  Attorney for PLAINTIFF
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


           COMPLAINT BY POMPONIO AGAINST DIVINCI MOTORS, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 12 -
